I am unable to concur in the majority opinion for the reason that it appears to me in practical effect to abrogate an element hitherto regarded as essential to a finding that an injury arose out of the employment, viz.: that it must have been causally due to conditions of the employment which are peculiar thereto "and not such exposures as the ordinary person is subjected to. . . . If the employment brings with it no greater exposure to injurious results . . . than those to which persons generally in that locality, whether so employed or not, are equally exposed, there is no causal connection between the employment and the injury; but when `the employment brings with it greater exposure and injury results,' the injury does arise out of its employment." Larke v. Hancock Mutual Life Ins. Co. (1916) 90 Conn. 303, *Page 351 
310, 97 A. 320. Numerous subsequent cases evidence that such a risk involved in the particular employment and a causal relation between it and the injury consistently have been held requisite to a conclusion that the injury arose out of the employment.
In Gonier v. Chase Companies, Inc., 97 Conn. 46,115 A. 677, the danger of falling from the scaffolding upon which Gonier's employment brought him clearly was such a risk (p. 54) and I cannot agree that the decision would have been the same had he been simply standing on a floor, as in the present case. In Porter v. New Haven, 105 Conn. 394, 135 A. 293, it was said (p. 397) that the risk was one "to which anyone might have been subjected without regard to place, time or employment." "Porter was not subjected by his employment to any greater risk of receiving such an injury than if he had been on the street or in his own home. The causative danger was not `peculiar to the work and not common to the neighborhood.'" I contend that this comment pertains to such risk as was involved in Porter's standing on the concrete floor instead of, or at least as well as, that of being pushed by a stranger, as the majority construe it, and that this consideration is equally applicable in the present case and should be held, as there, to require a conclusion that the injury did not arise out of the employment. In Ryerson v. Bounty Co., 107 Conn. 370, 140 A. 728, no question of risk peculiar to the employment appears to have been raised before the commissioner or in the Superior Court, the sole question relied on by the claimant on his appeal to this court was whether or not his act in quitting, temporarily, his specified duties to fix his shoe string was such a departure from his employment as to defeat his right to compensation (335 Supreme Court Records  Briefs, p. 802) and in *Page 352 
the opinion attention and discussion was devoted to that question.
In Cinmino's Case, 251 Mass. 158, 146 N.E. 245, where an employee, for some physical reason not connected with his employment, reeled and fell on a concrete floor fracturing his skull, it was said: "To hold that a concrete floor in a place of employment is a . . . hazard which arises out of an employment, would require a further holding, when occasion arose, that any flooring of any material is a hazard of employment against which the statute gives compensation. . . . The causal relation in such a case is too remote and speculative for practical application." In Andrews v. L.  S. Amusement Corp., 253 N.Y. 97,170 N.E. 506, where an employee while walking on a cement sidewalk in the course of his employment suffered an epileptic seizure which caused him to fall, striking his head on the walk and fracturing his skull, the court pertinently inquired (p. 100): "Where was there any added risk due to the employment? The same result might have followed if he had been coming to or going from his employment, or even in his own house, if he had fallen and struck his head on a chair, table or other hard substance. . . . The injury resulted from no added risk because of his employment." To like effect is the factually similar case of Lander v. British United Shoe Machinery Co., Ltd., 26 B. W. C. C. 411, in which Lawrence, L. J. (p. 421) observed: "The workman was as safe on the brick floor of the lavatory as he would have been . . . in the street, or in fact at any other position in which a man ordinarily has to stand or walk. I agree with Lord Salvesen [Wright  Grieg, Ltd. v. M'Kendry, 11 B. W. C. C. 402, 419] that if it were enough in circumstances like the present to say that the fall was the accident, and that this was the proximate cause of the injury, and *Page 353 
that it was unnecessary and irrelevant to inquire further, the words `arising out of the employment' might as well be erased from the Act."
In this opinion BROWN, J., concurred.